Citation Nr: 1435104	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity due to in-service chemical exposure). 

(The issue of entitlement to service connection for a chronic sinus disorder, to include as due to in-service chemical exposure, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran was a member of the Texas Air National Guard from June 1981 to June 1987, and also from February 1991 to March 1994.  During these periods, he served on active duty training (ACDUTRA) from September 3, 1981 to April 9, 1982; April 25, 1991 to August 9, 1991; August 13, 1991 to September 30, 1991; and March 11, 1992 to March 20, 1992.  In addition, he served on several periods of inactive duty training (INACDUTRA).  

At this point, the Board notes that 38 U.S.C. § 101(2) defines the term "veteran" as meaning a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(24) defines the term "active military, naval, or air service" as including (A) active duty; (B) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (C) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or 
died -(i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.

The appellant is presently service connected for unilateral hearing loss of his left ear and tinnitus associated with his periods of ACDUTRA in the Texas Air National Guard.  As such, he meets the definition of a "veteran" within the meaning of the applicable statute.  38 U.S.C.A. § 101(2), (22)(A), (23), (24)(B) (West 2002).

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from an May 2008 rating decision of the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the left neck, left shoulder, and left lower extremity).

In March 2011, the Veteran testified at a hearing conducted at the RO before a traveling Veterans Law Judge who has since retired from the Board.  The Veteran was subsequently notified of this development, and, pursuant to 38 U.S.C.A. §§ 7104, 7107(c) and 38 C.F.R. §§ 20.700, 20.707, he was provided with a new hearing before two Veterans Law Judges sitting at the RO in October 2012.  Transcripts of both hearings have been associated with the claims file.  The Board notes at this juncture that VA regulations require that any Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If, as in the present case, more than one Veterans Law Judge has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  Additionally, the Court of Appeals for Veterans' Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in correspondence dated in May 2013, the Veteran expressly waived his right to a hearing before a third Veterans Law Judge.  Therefore, although this appeal must be considered by a panel of three Veterans Law Judges, it may be considered without testimony at a hearing before the third Veterans Law Judge.

The Board notes that there is also a pending appeal regarding the Veteran's claim for service connection for a chronic sinus disorder, to include as due to in-service chemical exposure.  This matter was addressed in a separate appellate action by the Board in August 2013, which remanded it to the agency of original jurisdiction (AOJ) for evidentiary development.  As this development is currently pending at the AOJ with regard to this issue, it will be addressed separately in a future Board decision after it is readjudicated by the agency of original jurisdiction and returned to the Board's custody, if appropriate.

The issue addressed herein has been remanded by the Board to the AOJ for additional evidentiary and procedural development in September 2011 and August 2013.  After undertaking the development ordered in the most recent remand, the denial of VA compensation for left-sided neuropathy was confirmed in an October 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in November 2013, and the Veteran now continues his appeal of this issue.  

FINDING OF FACT

A chronic disability, claimed as left-sided neuropathy and manifested by chronic subjective neurological pain and numbness of the neck, left shoulder, and left lower extremity, did not have its onset during active military service. 


CONCLUSION OF LAW

A chronic disability, claimed as left-sided neuropathy and manifested by chronic subjective neurological pain and numbness of the neck, left shoulder, and left lower extremity, was not incurred during active service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for left-sided neuropathy was filed in August 2007.  However, the AOJ failed to timely issue the Veteran a VCAA notice letter addressing this matter prior to the initial adjudication of this claim in the May 2008 rating decision now on appeal.  The Board noted this procedural defect and remanded the case to the AOJ in August 2013 so that complaint notice could be furnished to the claimant.  Pursuant to the Board's remand, the AOJ provided the Veteran with a letter, dispatched in September 2013, which addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although fully compliant notice did not precede the initial RO adjudication of the claim, the later notice was followed by a subsequent readjudication, via a supplemental statement of the case issued in October 2013, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  In this regard, the claimant's service treatment records from the Texas Air National Guard that encompass his periods of ACDUTRA and INACDUTRA, as well as all relevant post-ACDUTRA records, dated in 1992 to 2013 from VA and private sources, have been obtained and associated with the evidence.  The Board has also reviewed the appellant's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained and associated with the claims file, or is otherwise viewable on the VBMS and Virtual VA electronic information databases.  

The claimant has also been provided with a VA medical examination in November 2011 addressing his claim for VA compensation for left-sided neuropathy (to include the neck, left shoulder, and left lower extremity), in which a nexus opinion addressing the likelihood of a relationship between the claimant's military service and his present pertinent diagnoses was obtained.  The Board has reviewed the examination report and opinion and notes that the claimant's relevant clinical history was considered by the VA clinician who presented them, and that the examiner provided adequate discussion of his clinical observations and rationales to support the findings and conclusions within the context of the claimant's pertinent clinical history as contained within his claims file.  The November 2011 examination is therefore deemed to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In March 2011 and October 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at hearings before Veterans Law Judges from the Board.  The transcripts from these hearings have been obtained and associated with the claims file for the Board's review and consideration.  The Court has held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March 2011 and October 2012 hearings, the presiding Veterans Law Judges' questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claim of entitlement to VA compensation for left-sided neuropathy, claimed as due to in-service chemical exposure.  See transcripts of March 24, 2011 and October 24, 2012 Board hearings.   Thus, the Board finds that the Veterans Law Judges who presiding over these hearings have substantially fulfilled their obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The actions undertaken by VA are also deemed to be in substantial compliance with the instructions of the Board in its prior remands of September 2011 and August 2013.  Thusly, another remand for additional corrective action is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II.  Analysis: Entitlement to service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity due to in-service chemical exposure).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); neuropathy, as an organic diseases of the nervous system, is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

As previously noted, the Veteran was a member of the Texas Air National Guard from June 1981 to June 1987, and also from February 1991 to March 1994.  During these periods, he served on ACDUTRA from September 3, 1981 to April 9, 1982; April 25, 1991 to August 9, 1991; August 13, 1991 to September 30, 1991; and March 11, 1992 to March 20, 1992, as well as shorter periods of INACDUTRA.  His records reflect no overseas service deployments, and the Veteran himself has expressly denied at his October 2012 Board hearing of ever having served in Southwest Asia.  As such, the Board does not need to address entitlement to VA compensation under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013) for left-sided neuropathy based on undiagnosed illness.

The Veteran's medical records from his periods of service in the Texas Air National Guard include the reports of medical examinations conducted in May 1981, January 1983, March 1985, December 1990, and February 1992, which show that his neck, spine, upper and lower extremities, and neurological system were completely normal throughout the entirety of his membership in the Texas Air National Guard.  Medical history questionnaires accompanying the aforementioned medical examinations also reflect that the Veteran denied having any pertinent medical history regarding neuropathic or orthopedic symptoms relating to his neck, spine, upper and lower extremities.  Furthermore, in signed statements dated in February 1984, March 1986, May 1987, January 1992, and December 1992, the Veteran affirmed that he had no medical defects or disabilities that would disqualify him from full military duty.

Following his separation from the Texas Air National Guard in March 1994, the pertinent clinical evidence shows that his lumbosacral spine was normal on X-ray examination in August 1987.  On VA medical examination in May 2008, the Veteran reported onset of neck and left lower extremity pain and numbness approximately three years earlier (i.e., 2005), although he denied receiving any treatment for these symptoms.  He was diagnosed with cervical strain and mild neuropathy of his left lower extremity.  VA medical records dated 2008 - 2013 show treatment for the Veteran's subjective complaints of left-sided neuropathic pain and impressions of myofascial pain.    

The Veteran's personnel records from his service in the Texas Air National Guard demonstrate that his military occupational duties were as an aviation radio equipment specialist and, as of March 1993, an aircraft pneumo-hydraulics systems specialist.  He asserts that he has experienced neurological-type pain in his neck, left shoulder, and left lower extremity that he believes is related to the chemicals he directly handled with bare skin and inhaled while performing maintenance on aircraft with the Texas Air National Guard.  These chemicals include, but are not limited to, aviation fuels, lubricants, sealants, solvents, and hydraulic fluids.  He submitted medical treatise articles that, while not specific to his individual case, present research findings that purport to indicate a correlation between development of cancer and exposure to various chemicals used in the aviation industry.  One article also discusses the "potential neurotoxin formation" in thermally degraded turbine lubricants.  The Veteran testified, however, that no clinician had ever expressly linked his claimed left-sided neuropathy symptoms to his in-service chemical exposure.  He also presented oral testimony, in which he testified that he first experienced left-sided pain and tightness in the 1990s during his National Guard service.  The Veteran also reported that he worked in the oilfields but that he was provided by his employers with protective clothing and safety protocols to prevent his direct exposure, either through bodily contact or through inhalation, of any toxic chemicals or fumes associated with the petroleum extraction industry. 

To receive VA benefits for National Guard service, an individual must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  In the alternative, the Veteran may also be eligible for benefits as a "Veteran" under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) based on any period of:

a. ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty; or 

b. Any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty. 

38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2013); See also Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

When addressing disorders that are claimed to have arisen due to service during periods of ACDUTRA and INACDUTRA, as is the case here, VA's General Counsel has clarified that it was Congress's intent that the terms "injury" and "disease" be distinguishable.  Specifically, while an "injury" must constitute some external event that occurs during a period of ACDUTRA and INACDUTRA, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  See VAOPGCPREC 86-90 (July 18, 1990). 

However, the General Counsel has also more recently stipulated that, when an individual experiences a disabling condition that is the result of an event that occurred while on a period of ACDUTRA or INACDUTRA, this may constitute an "injury" for VA purposes, even though the resulting disability was not immediately manifest.  See VAOPGCPREC 04-02 (May 14, 2002) (the administration of anthrax vaccinations is an "injury" for VA purposes). 

In this case, there is no reason to dispute the Veteran's assertions that he was exposed to various chemicals in the form of aviation fuels, lubricants, sealants, solvents, and hydraulic fluids on a routine basis during periods of ACDUTRA or INACDUTRA when he was performing maintenance on aircraft.  Under the General Counsel 's interpretation, such exposure constitutes an "injury" for VA purposes.  Thusly, VA provided the Veteran with a VA examination in November 2011 to obtain an opinion as to whether his claimed left-sided symptoms are related to his exposure.  The physician who conducted this examination reviewed the Veteran's pertinent medical history and, as relevant, presented the following discussion of his findings and opinion:

The [Veteran] has a complaint of focal paresthesias involving the left cheek [on] a daily basis.  [These are] not present now.  There is no deficit to correlate with this complaint on the neurologic examination.  The [Veteran] does have pain elicited on palpation of the cervical paraspinous muscles on the left side from C2 - C7.  [He] also has pain on palpation of the posterior left thigh and calf muscles.  There is no [objective] evidence of a radicular pattern of weakness, atrophy, or fasciculations.  There is no [objective] evidence of a sensory, dermatomal pattern of loss.  The [Veteran's subjective] complaint is not consistent with sciatica.  There is no lesion at L5-S1 which might involve the sciatic nerve.  There does not appear to be [objective] evidence which supports a neurogenic etiology of this complaint.  The complaint appears at best myofascial in nature. There is no evidence of presentation for this complaint or treatment for this complaint until the last few years.  The medical record specifically states the left lower extremity complaints began in 2008.  There is no means whereby one could associate any duty-related toxic exposure to solvents as a cause for this complaint.  It appears unlikely that the above complaints can be related to his military service.    

The Board has considered the aforementioned evidence.  Considerable probative weight is accorded to the November 2011 VA physician's opinion as it is predicated on his review of the entire pertinent record, thereby incorporating all prior clinical findings in arriving at his definitive conclusions regarding the etiology of the left-sided neuropathy claim at issue and its relationship to the claimant's service in the Texas Air National Guard.  The clinical evidence demonstrates that the claimant did not have onset of a chronic disability manifested by left-sided neurological symptoms or any disabling symptoms involving his face, neck, upper and lower extremities, and spine during the entirety of his service in the Texas Air National Guard, which encompasses his multiple periods of ACDUTRA and INACDUTRA.  According to the VA physician's opinion, the absence of any notation of the claimed symptoms during service in the Texas Air National Guard and the earliest appearance of such symptoms well over a decade after National Guard service in 2008 (or, more correctly, 2005, which was when the Veteran reported during a May 2008 VA examination that his symptoms began) indicates that these symptoms did not have their onset during service in the Texas Air National Guard.  Furthermore, the examining physician determined that these complaints were not associated with the Veteran's conceded duty-related exposure to potentially toxic aviation fuels, lubricants, sealants, solvents, and hydraulic fluids during his multiple periods of ACDUTRA and INACDUTRA in the Texas Air National Guard.   

Opposing the clinical evidence discussed above are the Veteran's assertions that he perceived his subjective symptoms of left-sided neuropathy while in ACDUTRA.  The appellant is competent to report his subjectively perceived symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, to the extent that he reports having experienced such symptoms during ACDUTRA for purposes of establishing a nexus with service and chronicity through continuity of symptomatology thereafter, the Board finds that his account is not credible as it is entirely contradicted by the contemporaneous clinical evidence, which shows the absence of any clinical notation of such symptoms or any diagnosis of a chronic disability involving his neck, spine, upper and lower extremities, and neurological system in the medical records pertinent to his periods of ACDUTRA, and also that he denied having any pertinent symptoms or disabilities on all medical history questionnaires and affirmed that he had no disabling medical conditions throughout his service in the Texas Air National Guard.  

Thusly, in view of the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for left-sided neuropathy (to include chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity, claimed as due to in-service chemical exposure), as the objective medical evidence far outweighs his assertions regarding the history of this claimed disability.   

Although lay persons such as the Veteran are competent to provide opinions on some medical issues, the specific questions presented here (i.e., whether or not left-sided neuropathy, to include chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity, had its onset during a period of ACDUTRA or is otherwise attributable to his conceded in-service exposure to aviation chemicals) fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to present a medical opinion as to whether an internal disease process had its onset in military service or are attributable to exposure to specific chemicals).  To the extent that the Veteran states on his own authority, based on his own personal knowledge of his individual medical history and condition, that his left-sided symptoms, which he self-diagnoses as neuropathy, are related to his ACDUTRA service or to his chemical exposure in ACDUTRA and INACDUTRA, the Board accords greater probative weight to the opinion presented by the trained physician that addressed this matter in November 2011.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); & Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to present a competent opinion as to the medical causation of his left-sided neuropathic symptoms, or whether it was incurred in his ACDUTRA and INACDUTRA service.  Nothing in the record demonstrates that he received any special training or acquired any clinical expertise in diagnosing and evaluating neurological disorders, given his training in ACDUTRA as an aviation radio systems specialist and an aircraft pneumo-hydraulics systems specialist and his post-Air National Guard occupational history in the oilfields.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).    

The Board has considered the medical articles and treatises that the Veteran submitted in support of his claim.  The Court has held that, although, in general, information contained within medical articles and treatise evidence is too abstract to prove the nexus element of a service-connection claim, it also held that treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  However, in the present case, as medical articles and treatises that the Veteran submitted in support of his claim were presented without any concurring or supportive opinion of a medical professional.  Thusly, VA is not obligated to assign significant probative weight to this evidence.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Furthermore, although the Court held in Sacks v. West, 11 Vet. App. 314 (1998), that a medical article or treatise, standing alone, may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion," the Board notes in the present case that the articles and treatises submitted by the Veteran either present casual connections between development of cancer and exposure to the aviation chemicals in question, but do not assert any direct or correlative causal relationship between such exposure and the development of a chronic neuropathic disorder, as claimed by the Veteran, or merely discuss the potential for the creation of chemicals with neurotoxic properties from chemical changes to turbine lubricants resulting from exposure to high temperatures.  This in itself does not meet the standard of establishing a "generic relationship with a degree of certainty" as contemplated by the Court in Sacks, much less establish an etiological relationship between the Veteran's specific claimed disability and his exposure to aviation chemicals during ACDUTRA and INACDUTRA in the Texas Air National Guard.   

In view of the foregoing discussion, the Board must deny the claimant's appeal for service connection for left-sided neuropathy (to include chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity, claimed as due to in-service chemical exposure), as the preponderance of the evidence is against allowing this claim.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Service connection for left-sided neuropathy (to include chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity, claimed as due to in-service chemical exposure) is denied.



			
        MICHAEL J. SKALTSOUNIS                          THOMAS H. O'SHAY
Acting Veterans Law Judge                          Acting Veterans Law Judge
Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


